UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA
Court No.: 14-cr-10363-RGS-8
v.

ALLA V. STEPANETS,

Defendant.

`_/`_/\_/\_/\_/\_/\_/\./`/

 

VERDICT FORM

COUNT 2
(Racketeerz'ng Conspiracy)

As to the offense of racketeering conspiracy as charged in Count 2 of the Indictment, we
the jury unanimously find defendant ALLA V. STEPANETS:

Not Guilty ?< Guilty

COUNT 3
(Conspiracy to Defi'aud the United States)

As to the offense of conspiracy to defraud the United States as charged in Count 3 of the
Indictment, we the jury unanimously find defendant ALLA V. STEPANETS:

Not Guilty 2 § Guilty

COUNTS 96-98 101-103 108
(Introduction of Misbranded Drugs into Interstate Commerce
with Intent to Dej?'aud and Mfslead ~ No Prescriptions)

 

As to the offense of introducing misbranded drugs into interstate commerce with intent to
defraud and mislead, as charged in Counts 96-98, 101-103, and 108 of the Indictment, we the jury
unanimously flnd defendant ALLA V. STEPANETS:

 

Intent to

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of . . . Not Defraud
Count Shipment Location Description Guilty Guilty or
Mislead
Lincoln 60 vials of
96 2/18/2010 ’ betamethasone
Nebraska .
repository
L. l 60 vials of
97 4/22/2010 mco n’ betamethasone
Nebraska .
repository
Lincoln 60 vials of
98 6/11/2010 ’ betamethasone
Nebraska .
repository
lincoln 60 vials of
101 1 1/16/2010 ’ betamethasone
Nebraska .
repository
10 vials of
betamethasone
repository, -
San .
Marcos 10 vials of ><
102 12/30/2() 10 T ’ methylprednisolone
exas
acetate,
10 vials of
triamcinolone
20 vials of
betamethasone
repository,
» San 5 vials of
103 5/3/201 l Marcos, methylpr€dnisolone
Texas acetate,
5 vials of
triamcinolone
12 vials of
108 3/20/2012 Elkl?a"’ betamethasone
Indiana .
repository

 

 

Page 2

 

The foregoing answers are the unanimous verdict of the jury as to whether ALLA V.
STEPANETS is guilty or not guilty of each of the Counts of the Indictment in which she is named.

iz[i”ozzozs fM/?/(;

Date Fore{§erson

 

Page 3

